Name: Commission Regulation (EEC) No 763/80 of 28 March 1980 making the importation into the Community of men' s and boys' outer garments, and into France of yarn of synthetic textile fibres originating in Taiwan, subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/ 16 Official Journal of the European Communities 29 . 3 . 80 COMMISSION REGULATION (EEC) No 763/80 of 28 March 1980 making the importation into the Community of men's and boys ' outer garments, and into France of yarn of synthetic textile fibres originating in Taiwan , subject to quantitative limits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for imports into the Community of textile products originating in Taiwan (2 ), Whereas Commission Regulation (EEC) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the esta ­ blishment of further quantitative limits ; Whereas imports into the Community of men's and boys' outer garments, and into France of yarn of synthetic textile fibres originating in Taiwan, have considerably exceeded the threshold indicated in that Article ; Whereas it is necessary, therefore, to establish quantita ­ tive limits for the period 1980 to 1982 on imports of men 's and boys ' outer garments and yarn of synthetic textile fibres falling, respectively, within categories 78 and 41 and originating in Taiwan , HAS ADOPTED THIS REGULATION : Article 1 The importation into the Community of men 's and boys' outer garments (NIMEXE codes 61.01-09 ; 24 ; 25 ; 26 ; 92 ; 94 ; 96), originating in Taiwan , shall be subject during 1980 , 1981 and 1982 to the quantita ­ tive limits indicated in the Annex . Article 2 The importation into France of yarn of synthetic textile fibres (NIMEXE codes 51.01-05 ; 07 ; 08 ; 09 ; 11 ; 1 3 ; 1 6 ; 1 8 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48), originating in Taiwan , shall be subject during 1980 , 1981 and 1982 to the quantitative limits indi ­ cated in the Annex . Article 3 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 357, 31 . 12. 1977, p . 51 . (2 ) OJ No L 39 , 9 . 2 . 1978 , p . 1 . 29 . 3 . 80 Official Journal of the European Communities No L 85/ 17 ANNEX Cate ­ gory CCT heading No NIMEXE code ( ! 980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 78 61.01 A II B III V f) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 92 ; 94 ; 96 Men's and boys' outer garments : Men's and boys ' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments , except garments of catego ­ ries 6, 14 A, 14 B, 16, 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC Tonnes 2 000 45 60 414 55 15 10 2 599 2 009 70 77 428 86 18 15 2 703 2016 98 94 443 121 20 19 2811 41 ex 51.01 A 51.01-05 ; 07 ; 08 ; 09 ; 1 1 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (con ­ tinuous), not put up for retail sale , other than non-textured single yarn , untwisted or with a twist of not more than 50 turns per metre F Tonnes 480 509 540